Examiner’s statement of reasons for allowance 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest receiving, at a case-based reasoning service and from a client, a problem description of a problem,  receiving, at the case-based reasoning service and from the client, a solution description for a solution to the problem, generating, by the case-based reasoning service, case metadata for a case that defines the problem and the solution, storing, by the case-based reasoning service, the problem description, the solution description, and the case metadata in a cases repository associating solutions with problems,  receiving, at the case-based reasoning service and from the client, a new problem, performing an automated analysis of the new problem and comparison of the new problem with existing solutions in the cases repository to identify solutions matching the new problem, providing, by the case-based reasoning service and to the client, a new solution description based on a match between the new problem description and the problem description, and using the problem solution, receiving, at the case-based reasoning service and  from the client, feedback associated with the new solution description, updating, by the case-based reasoning service and using the feedback, statistics about that new solution description,
determining, by the case-based reasoning service and using the feedback, that the
.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456